Gaynor, J.:
The court quashed the writ on the ground that the petition did not specify each parcel of the petitioner’s land sepai’ately and claim that it was overvalued, but grouped them and alleged that the petitioner’s land was overvalued.
The petition is only to get the writ,, and if it be insufficient to authorize the writ to be granted a motion should be made to dis*816miss it and quash the'. Writ before making return. If instead the assessors join issue on the writ by making return to it they waive , the insufficiency of the petition. Such is the present' ease,
The order should be reversed.
Woodward, Jenks, Hooker and High, JJ., concurred,
Order reversed, with ten dollars costs and1 disbursements.